Citation Nr: 0740280	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-19 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1966 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary because VA has not completed its duty to assist 
under the Veterans Claims Assistance Act (VCAA).  
Specifically, there appears to be outstanding treatment 
records related to the veteran's claim on appeal.  

The veteran indicated in his July 2003 claim and again in his 
January 2005 notice of disagreement that he received 
treatment at the Canton, Ohio, VA Outpatient Clinic (VAOC) 
for his coronary artery disease.  A review of the record 
reveals that these treatment records are not associated with 
the claims file.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified outstanding 
VA records pertinent to the veteran's current claims on 
appeal, VA must undertake efforts to acquire such documents 
as these records may be material to his claims; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

In addition, included in the record is a September 2003 VA 
examination, during which the examiner opined that the 
veteran's coronary artery disease is not as likely as not 
related to his diabetes mellitus.  The examiner bases his 
opinion on the veteran having received a diagnosis of 
coronary artery disease in 1988, 15 years before the onset of 
diabetes mellitus.  However, the examiner noted twice in the 
examination report that the veteran was first diagnosed with 
coronary artery disease in May 2003.  Therefore, given the 
conflicting dates of diagnosis of coronary artery disease, 
the Board finds that a new examination is needed to clarify 
the etiology of this condition.   

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim on appeal.  Dingess held that VA must provide 
notice of all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the disability rating and 
effective date with respect to his claim 
on appeal.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

2.  Obtain any VA treatment records, 
including all outpatient treatment reports 
from the Canton VAOC for the period from 
1988 through the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  After associating any newly obtained 
treatment records with the claims folder, 
schedule the veteran for a VA examination 
for the purpose of ascertaining the 
etiology of his coronary artery disease.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether his coronary artery 
disease is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
proximately due to or been chronically 
worsened by the veteran's service-
connected diabetes mellitus.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran's coronary artery 
disease is proximately due to or been 
chronically worsened by his service-
connected diabetes mellitus on a medically 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so. 

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



